Granger, J.
The record nowhere shows that this cause has been appealed. “Service of notice of appeal upon the adverse party and lipón the clerk of the * * * court is essential to give this court jurisdiction of the cause, and the facts essential to the jurisdiction of the court should be stated in the abstract.” Phillips v. Follett, 69 Iowa, 39; State v. Rogers, 71 Iowa, 753; First National Bank v. City Council, 85 Iowa, 736. In Redhead v. Baker, 80 Iowa, 162, there was an appearance and a written stipulation to submit the cause to this court on the abstract presented, but there was nothing from which the court could find that the appeal had been perfected, or that a notice of appeal had been served on the clerk, as provided'by Code, section 4408. It was held that this court was without jurisdiction. In this case the record is entirely silent as to the appeal being taken. It is unfortunate to thus dispose of important cases, but we are without discretion when jurisdictional facts do not appear. The case, as to this court, is dismissed.